Citation Nr: 1636267	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  13-07 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart condition.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a stomach disability, to include gastroesophageal reflux disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service April 1943 to October 1945. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The August 2010 rating decision also addressed entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), among other determinations.  In an August 2011 notice of disagreement, the Veteran contested both the issues herein on appeal as well as the denial of his PTSD claim and a February 2013 statement of the case was subsequently issued for the disputed issues.  However, the Veteran did not perfect an appeal thereafter with respect to his PTSD claim.  Thus, this claim is not before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).

The Veteran's February 2013 VA Form 9, substantive appeal, reflected his desire to participate in a hearing before a member of the Board.  The Veteran was scheduled to testify at a hearing before the Board on July 8, 2016.  A May 2016 letter notified the Veteran of the date, time, and location of the hearing.  However, in June 2016 correspondence, the Veteran, as discussed below, withdrew his appeal, and thus also stated he would not appear at the scheduled Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (e) (2015).

The issue of whether new and material evidence has been received to reopen entitlement to service connection for vertigo has been raised by the record in a February 2014 Report of General Information, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In June 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that withdrawal of his appeal as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart condition, is requested.

2.  In June 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that withdrawal of his appeal as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for a stomach disability, to include gastroesophageal reflux disease, is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart condition have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for a stomach disability, to include gastroesophageal reflux disease have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2015).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).

In June 2016, the Veteran, in correspondence, and in conjunction with his representative, withdrew the appeal as to the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart condition, and as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for a stomach disability, to include gastroesophageal reflux disease.  As a result, there remain no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, they are therefore dismissed.


ORDER

The appeal as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart condition is dismissed.

The appeal as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for a stomach disability, to include gastroesophageal reflux disease is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


